Citation Nr: 0612960	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
chronic obstructive pulmonary disease (COPD) with asthma, 
prior to August 12, 1991, on appeal from the initial grant of 
service connection.  

2.  Entitlement to a rating higher than 60 percent for COPD 
with asthma, since August 12, 1991, on appeal from the 
initial grant of service connection.  

3.  Entitlement to an effective date earlier than 
August 12, 1991 for a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney-
at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to April 
1947 and again from January 1949 to 1952.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1970 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
COPD.  Although the veteran filed a notice of disagreement 
(NOD), a statement of the case (SOC), was not issued.  In 
1991, the veteran attempted to reopen the claim, and the RO 
and the Board found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
COPD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 1997, the Court dismissed the appeal for failure to 
file a timely notice of appeal; however, the Secretary of VA 
later stipulated that the veteran's claim had been pending 
since 1970.  

In September 1999, the RO denied the claim on the merits.  
The veteran subsequently perfected an appeal to that denial.  
The Board remanded the claim in May 2000, and November 2000, 
for further development.  By rating decision of April 2002, 
the RO granted service connection for COPD with asthma, and 
awarded a 30 percent rating effective April 20, 1970, and a 
60 percent rating effective August 12, 1991.  The veteran 
filed a NOD in May 2003 to the initial ratings for COPD.  

In June 2002, the veteran filed a claim for TDIU.  In 
February 2003, the RO granted the claim for TDIU, effective 
August 12, 1991.  Notice was received of the grant in 
March 2003.  In March 2004, the veteran filed a NOD to the 
effective date of the TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's COPD is more severe than the evaluations 
reflect.  It is maintained that his 30 percent rating should 
have been rated higher prior to August 1991, and that his 
condition had worsened and should be higher than 60percent, 
since August 1991.  The veteran also asserts that his rating 
for a TDIU should have been granted prior to August 1991.  

A review of the record reveals that the claims for increased 
ratings are initial claims from the original grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  Since this is the veteran's 
initial award for his service-connected disability, and he 
has expressed disagreement with the evaluations assigned, an 
adjudication of his claim must include consideration of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board observes that the veteran, through his attorney, 
argues that he is entitled to the maximum rating for COPD.  A 
maximum rating of 100 percent is assigned if certain criteria 
are met.  It has been a few years since the veteran underwent 
VA pulmonary examination, and the veteran, in essence, claims 
symptoms that are more severe than reflected in the currently 
assigned 60 percent rating.  The Board finds that in order to 
properly assess the severity of the veteran's condition, he 
should be scheduled for another VA examination.

The record also reveals that the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000, have not been fulfilled in this case.  The 
Board is required to address VCAA.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002);38 C.F.R. § 3.159 (2005).  The RO sent the appellant a 
VCAA letter in August 2002.  The letter informed the 
appellant what VA's duty is to assist him to obtain evidence 
for his claim and what they still needed for him in regard to 
his claim for a TDIU claim.  However, he has not been 
informed what was necessary according to VA regulations, to 
show for a claim for an earlier effective date claim.  He was 
also not informed of what was needed for an increased rating 
benefits claim.  This is necessary prior to final 
adjudication of the claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notification and 
duty to assist letter which is consistent 
with governing laws, regulations and case 
law.  This includes sending the appellant 
a letter discussing what information and 
evidence not of record is necessary 
regarding the claim for an earlier 
effective date for a TDIU rating, and for 
the claim for a higher initial rating for 
COPD, what information and evidence VA 
will seek to provide, and what 
information and evidence the appellant is 
expected to provide.  In the letter, 
request that the appellant submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
corrective VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
pulmonary examination for the purpose of 
determining the current severity of his 
service-connected COPD.  All indicated 
tests should be completed, to include 
pulmonary function tests which reports 
the veteran's FEV-1, FEV-1/FVC and DLCO 
(SB).  All findings should be reported in 
detail.  The examiner should report the 
veteran's maximum exercise capacity.  The 
examiner should also report whether the 
veteran has cor pulmonale (right heart 
failure) or episodes of acute respiratory 
failure or whether he requires outpatient 
oxygen therapy.  The claims file should 
be made available to and reviewed by the 
examiner.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  They 
should be provided an appropriate period 
of time to respond.  Since the rating 
claim for COPD is an initial evaluation 
claim, the RO should consider the holding 
in Fenderson and whether staged ratings 
are in order for this disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






